EXHIBIT 10.1

PROMISSORY NOTE
[NORTH CAROLINA - VALIC]
U.S. $831,600.00    
October 21, 2015
FOR VALUE RECEIVED, and at the times hereinafter specified, GRIFFIN (CONCORD)
ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability company (“Maker”),
whose address is 1520 E. Grand Avenue, El Segundo, California 90245, hereby
promises to pay to the order of THE VARIABLE ANNUITY LIFE INSURANCE COMPANY, a
Texas corporation (“VALIC”) (hereinafter referred to, together with each
subsequent holder hereof, as “Holder”), at c/o AIG Investments, 777 South
Figueroa Street, 16th Floor, Los Angeles, California 90017, or at such other
address as may be designated from time to time hereafter by any Holder, the
maximum principal sum of EIGHT HUNDRED THIRTY ONE THOUSAND SIX HUNDRED AND
NO/100THS DOLLARS ($831,600.00), together with interest on the principal balance
outstanding from time to time, as hereinafter provided, in lawful money of the
United States of America.
Concurrently herewith, Maker is entering into that certain Promissory Note of
even date herewith payable to the order of American General Life Insurance
Company, a Texas corporation (“AGL”), in the original principal face amount of
$2,052,600.00 (the “AGL Note”), and that certain Promissory Note of even date
herewith payable to the order of The United States Life Insurance Company in the
City of New York, a New York corporation (“USL”), in the original principal face
amount of $415,800.00 (the “USL Note”, and together with the AGL Note, the
“Other NC Notes”).
Concurrently herewith, Lender is making loans to (i) Griffin (Columbus)
Essential Asset REIT II, LLC, a Delaware limited liability company (“GC
Columbus”), evidenced by that certain Promissory Note payable to the order of
AGL in the original principal amount referenced therein, that certain Promissory
Note payable to the order of VALIC in the original principal amount referenced
therein, and that certain Promissory Note payable to the order of USL in the
original principal amount referenced therein, each of even date herewith
(collectively, the “Ohio Notes”), which are collectively secured by that certain
Open-End Mortgage, Security Agreement, Fixture Filing, and Assignment of Leases
and Rents (Ohio) executed by GC Columbus for the benefit of Lender (the “Ohio
Security Instrument”), covering certain real property more particularly
described therein, (ii) Griffin (Houston Westgate II) Essential Asset REIT II,
LLC, a Delaware limited liability company (“GC Houston”), evidenced by that
certain Promissory Note payable to the order of AGL in the original principal
amount referenced therein, that certain Promissory Note payable to the order of
VALIC in the original principal amount referenced therein, and that certain
Promissory Note payable to the order of USL in the original principal amount
referenced therein, each of even date herewith (collectively, the “Texas
Notes”), which are collectively secured by that certain Deed of Trust, Security
Agreement, Fixture Filing, and Assignment of Leases and Rents (Texas) executed
by GC Houston for the benefit of Lender (the “Texas Security Instrument”),
covering certain real property more particularly described therein, (iii)
[Intentionally deleted], (iv) Griffin (Mechanicsburg) Essential Asset REIT II,
LLC, a Delaware limited liability company (“GC Mechanicsburg”), evidenced by
that certain Promissory Note payable to the order of AGL in the original
principal amount referenced therein, that certain Promissory Note payable to the
order of VALIC in the original principal amount referenced therein, and that
certain Promissory Note payable to the order of USL in the original principal
amount referenced therein, each of even date herewith (collectively, the
“Pennsylvania Notes”), which are collectively secured by that certain Open-End
Mortgage, Security Agreement, Fixture Filing, and Assignment of Leases and Rents
(Pennsylvania) executed by GC Mechanicsburg for the benefit of Lender (the
“Pennsylvania Security Instrument”), covering certain real property more
particularly described therein, (v) Griffin (Las Vegas Grier) Essential Asset
REIT II, LLC, a Delaware limited liability company (“GC Las Vegas”), evidenced
by that certain Promissory Note payable to the order of AGL in the original
principal amount referenced therein, that certain Promissory Note payable to the
order of VALIC in the original principal amount referenced therein, and that
certain Promissory Note payable to the order of USL in the original principal
amount referenced therein, each of even date herewith (collectively, the “Nevada
Notes”), which are collectively secured by that certain Deed of Trust, Security
Agreement, Fixture Filing, and Assignment of Leases and Rents (Nevada) executed
by GC Las Vegas for the benefit of Lender (the “Nevada Security Instrument”),
covering certain real property more particularly described therein, and (vi)
Griffin (Phoenix Beardsley TRCW) Essential Asset REIT II, LLC, a Delaware
limited liability company, and Griffin (Phoenix Beardsley IPC) Essential Asset
REIT II, LLC, a Delaware limited liability company, as co-borrowers
(collectively, “GC Phoenix”), evidenced by that certain Promissory Note payable
to the order of AGL in the original principal amount referenced therein, that
certain Promissory Note payable to the order of VALIC in the original principal
amount referenced therein, and that certain Promissory Note payable to the order
of USL in the original principal amount referenced therein, each of even date
herewith (collectively, the “Arizona Notes”), which are collectively secured by
that certain Deed of Trust, Security Agreement, Fixture Filing, and Assignment
of Leases and Rents (Arizona) executed by GC Phoenix for the benefit of Lender
(the “Arizona Security Instrument”), covering certain real property more
particularly described therein. GC Columbus, GC Houston, GC Mechanicsburg, GC
Las Vegas, and GC Phoenix are collectively referred to herein as the “Other
Borrowers.” The loans made to the Other Borrowers are collectively referred to
as the “Other Loans.” The Arizona Notes, the Nevada Notes, the Ohio Notes, the
Pennsylvania Notes, and the Texas Notes are collectively referred to herein as
the “Other Property Notes.” The Other Property Notes, together with all of the
documents executed by the Other Borrowers in connection with the Other Loans are
collectively referred to herein as the “Portfolio




--------------------------------------------------------------------------------




Loan Documents” (including without limitation the “Loan Documents” as defined in
the mortgages or deeds of trust securing the Other Loans). The principal amount
of the Other Loans taken together with the Loan is $126,970,000.
By its execution and delivery of this promissory note (this “Note”), Maker
covenants and agrees as follows:
1.Interest Rate and Payments
(a)The balance of principal outstanding from time to time under this Note shall
bear interest at the rate of four and fifteen hundredths percent (4.15%) per
annum (the “Original Interest Rate”), based on a three hundred sixty (360) day
year composed of twelve (12) months of thirty (30) days each; provided, however,
(i) interest for partial months shall be calculated by multiplying the principal
balance of this Note by the applicable interest rate (i.e., the Original
Interest Rate or the New Rate (hereinafter defined)), dividing the product by
three hundred sixty (360), and multiplying that result by the actual number of
days elapsed.
(b)Interest only shall be payable on the date the loan evidenced by this Note
(the “Loan”) is funded by Holder, in advance, for the period from and including
the date of funding through and including October 31, 2015 (the “Stub Interest
Period”).
(c)Commencing on December 1, 2015 and on the first day of each month thereafter
through and including November 1, 2020, payments of interest only on the
outstanding principal balance of this Note shall be due and payable in arrears.
(d)Commencing on December 1, 2020 and on the first day of each month thereafter
through and including October 1, 2025, combined payments of principal and
interest shall be payable, in arrears, in the amount of $4,042.43 each (such
amount representing an amount sufficient to fully amortize the original
principal amount of this Note over a three hundred sixty (360) month period (the
“Amortization Period”), if such amortization were based on a three hundred sixty
(360) day year composed of twelve (12) months of thirty (30) days each) at the
Original Interest Rate.
(e)The entire outstanding principal balance of this Note, together with all
accrued and unpaid interest and all other sums due hereunder, shall be due and
payable in full on November 1, 2025 (the “Original Maturity Date”).
2.Holder’s Extension Option; Net Operating Income
(a)If Maker shall fail to pay the outstanding principal balance of this Note and
all accrued interest and other charges due hereon at the Original Maturity Date,
Holder shall have the right, at Holder’s sole option and discretion, to extend
the term of the Loan for an additional period of five (5) years (the “Extension
Term”). If all of Holder, AGL and USL elect an Extension Term, all of this Note,
the AGL Note and the USL Note shall be so extended, and neither Note may be
extended without the extension of the other Note. If Holder elects to extend the
term of the Loan, Maker shall pay all fees of Holder incurred in connection with
such extension, including, but not limited to, attorneys’ fees and title
insurance premiums. Maker shall execute all documents reasonably requested by
Holder to evidence and secure the Loan, as extended, and shall obtain and
provide to Holder any title insurance policy or endorsement requested by Holder.
(b)Should Holder elect to extend the term of the Loan as provided above, Holder
shall (i) reset the interest rate borne by the then‑existing principal balance
of the Loan to a rate per annum (the “New Rate”) equal to the greater of (A) the
Original Interest Rate, or (B) Holder’s (or comparable lenders’, if Holder is no
longer making such loans) then‑prevailing interest rate for five (5) year loans
secured by properties similar to the Property (hereinafter defined), as
determined by Holder in its sole discretion; (ii) re‑amortize the then‑existing
principal balance of the Loan over the remaining portion of the Amortization
Period (the “New Amortization Period”); (iii) have the right to require Maker to
enter into modifications of the non‑economic terms of the Loan Documents as
Holder may request (the “Non‑Economic Modifications”); and (iv) notwithstanding
any provision set forth in the Loan Documents to the contrary, have the right to
require Maker to make monthly payments into escrow for insurance premiums and
real property taxes, assessments and similar governmental charges. Hence,
monthly principal and interest payments during the Extension Term shall be based
upon the New Rate, and calculated to fully amortize the outstanding principal
balance of the Loan over the New Amortization Period.
(c)If Holder elects to extend the term of the Loan, Holder shall advise Maker of
the New Rate within fifteen (15) days following the Original Maturity Date.
(d)In addition to the required monthly payments of principal and interest set
forth above, commencing on the first day of the second month following the
Original Maturity Date and continuing on the first day of each month thereafter
during the Extension Term (each an “Additional Payment Date”), Maker shall make
monthly payments to Holder in an amount equal to all Net Operating Income
(hereinafter defined) attributable to the Property for the calendar month ending
on the last day of the month that is two months preceding each such Additional
Payment Date. For example, assuming the Original Maturity Date is January 1,
then Net Operating Income for the period from January 1 through January 31 shall
be payable to Holder on March 1; Net Operating Income for the period from
February 1 through February 28 shall be payable to Holder on April 1, and so on.




--------------------------------------------------------------------------------




(e)All such Net Operating Income received from Maker shall be held by, and in
the possession of, Holder and shall be deposited into an account or accounts
maintained at a financial institution chosen by Holder in its sole discretion
(the “Deposit Account”) and all such funds shall be invested in a manner
acceptable to Holder in its sole discretion. All interest, dividends and
earnings credited to the Deposit Account shall be held and applied in accordance
with the terms hereof.
(f)On the third Additional Payment Date and on each third Additional Payment
Date thereafter, Holder shall apply all Excess Funds (hereinafter defined), if
any, to prepayment of amounts due under this Note, without premium or penalty.
(g)As security for the repayment of the Loan and the performance of all other
obligations of Maker under the Loan Documents, Maker hereby assigns, pledges,
conveys, delivers, transfers and grants to Holder a first priority security
interest in and to: all Maker’s right, title and interest in and to the Deposit
Account; all rights to payment from the Deposit Account and the money deposited
therein or credited thereto (whether then due or in the future due and whether
then or in the future on deposit); all interest thereon; any certificates,
instruments and securities, if any, representing the Deposit Account; all
claims, demands, general intangibles, choses in action and other rights or
interests of Maker in respect of the Deposit Account; any monies then or at any
time thereafter deposited therein; any increases, renewals, extensions,
substitutions and replacements thereof; and all proceeds of the foregoing.
(h)From time to time, but not more frequently than monthly, Maker may request a
disbursement (a “Disbursement”) from the Deposit Account for capital expenses,
tenant improvement expenses, leasing commissions and special contingency
expenses. Holder may consent to or deny any such Disbursement in its sole
discretion.
(i)Upon the occurrence of any Event of Default (hereinafter defined) (i) Maker
shall not be entitled to any further Disbursement from the Deposit Account; and
(ii) Holder shall be entitled to take immediate possession and control of the
Deposit Account (and all funds contained therein) and to pursue all of its
rights and remedies available to Holder under the Loan Documents, at law and in
equity.
(j)All of the terms and conditions of the Loan shall apply during the Extension
Term, except as expressly set forth above, and except that no further extensions
of the Loan shall be permitted.
(k)For the purposes of the foregoing:
(i)“Excess Funds” shall mean, on any Additional Payment Date, the amount of
funds then existing in the Deposit Account (including any Net Operating Income
due on the applicable Additional Payment Date), less an amount equal to the sum
of three regularly scheduled payments of principal and interest due on this
Note;
(ii)“Net Operating Income” shall mean, for any particular period of time, Gross
Revenue for the relevant period, less Operating Expenses for the relevant
period; provided, however, that if such amount is equal to or less than zero
(0), Net Operating Income shall equal zero (0);
(iii)“Gross Revenue” shall mean all payments and other revenues (exclusive,
however, of any payments attributable to sales taxes) received by or on behalf
of Maker from all sources related to the ownership or operation of the Property,
including, but not limited to, rents, room charges, parking fees, interest,
security deposits (unless required to be held in a segregated account), business
interruption insurance proceeds, operating expense pass‑through revenues and
common area maintenance charges, for the relevant period for which the
calculation of Gross Revenue is being made; and
(iv)“Operating Expenses” shall mean the sum of all ordinary and necessary
operating expenses actually paid by Maker in connection with the operation of
the Property during the relevant period for which the calculation of Operating
Expenses is being made, including, but not limited to, (a) payments made by
Maker for taxes and insurance required under the Loan Documents, and (b) monthly
debt service payments as required under this Note.
3.Budgets During Extension Term
(a)Within fifteen (15) days following the Original Maturity Date and on or
before December 1 of each subsequent calendar year, Maker shall deliver to
Holder a proposed revenue and expense budget for the Property for the remainder
of the calendar year in which the Original Maturity Date occurs or the
immediately succeeding calendar year (as applicable). Such budget shall set
forth Maker’s projection of Gross Revenue and Operating Expenses for the
applicable calendar year, which shall be subject to Holder’s reasonable
approval. Once a proposed budget has been reviewed and approved by Holder, and
Maker has made all revisions requested by Holder, if any, the revised budget
shall be delivered to Holder and shall thereafter become the budget for the
Property hereunder (the “Budget”) for the applicable calendar year. If Maker and
Holder are unable to agree upon a Budget for any calendar year, the budgeted
Operating Expenses (excluding extraordinary items) provided in the Budget for
the




--------------------------------------------------------------------------------




Property for the preceding calendar year shall be considered the Budget for the
Property for the subject calendar year until Maker and Holder agree upon a new
Budget for such calendar year.
(b)During the Extension Term, Maker shall operate the Property in accordance
with the Budget for the applicable calendar year, and the total of expenditures
relating to the Property exceeding one hundred and five percent (105%) of the
aggregate of such expenses set forth in the Budget for the applicable time
period shall not be treated as Operating Expenses for the purposes of
calculating “Net Operating Income,” without the prior written consent of Holder
except for emergency expenditures which, in the Maker’s good faith judgment, are
reasonably necessary to protect, or avoid immediate danger to, life or property.
4.Reports During Extension Term
(a)During the Extension Term, Maker shall deliver to Holder all financial
statements reasonably required by Holder to calculate Net Operating Income,
including, without limitation, a monthly statement to be delivered to Holder
concurrently with Maker’s payment of Net Operating Income that sets forth the
amount of Net Operating Income accompanying such statement and Maker’s
calculation of Net Operating Income for the relevant calendar month. Such
statements shall be certified by an executive officer of Maker or Maker’s
manager, managing member or general partner (as applicable) as having been
prepared in accordance with the terms hereof and to be true, accurate and
complete in all material respects.
(b)In addition, on or before March 1 of each calendar year during the Extension
Term, Maker shall submit to Holder an annual income and expense statement for
the Property which shall include the calculation of Gross Revenue, Operating
Expenses and Net Operating Income for the preceding calendar year and shall be
accompanied by Maker’s reconciliation of any difference between the actual
aggregate amount of the Net Operating Income for such calendar year and the
aggregate amount of Net Operating Income for such calendar year actually
remitted to Holder. All such statements shall be certified by an executive
officer of Maker or Maker’s manager, managing member or general partner (as
applicable) as having been prepared in accordance with the terms hereof and to
be true, accurate and complete in all material respects. If any such annual
financial statement discloses any inconsistency between the calculation of Net
Operating Income and the amount of Net Operating Income actually remitted to
Holder, Maker shall immediately remit to Holder the amount of any underpayment
of Net Operating Income for such calendar year or, in the event of an
overpayment by Maker, such amount may be withheld from any subsequent payment of
Net Operating Income required hereunder.
(c)Holder may notify Maker within sixty (60) days after receipt of any statement
or report required hereunder that Holder disputes any computation or item
contained in any portion of such statement or report. If Holder so notifies
Maker, Holder and Maker shall meet in good faith within twenty (20) days after
Holder’s notice to Maker to resolve such disputed items. If, despite such good
faith efforts, the parties are unable to resolve the dispute at such meeting or
within ten (10) days thereafter, the items shall be resolved by an independent
certified public accountant designated by Holder within fifteen (15) days after
such ten (10) day period. The determination of such accountant shall be final.
All fees of such accountant shall be paid by Maker. Maker shall remit to Holder
any additional amount of Net Operating Income found to be due for such periods
within ten (10) days after the resolution of such dispute by the parties or the
accountant’s determination, as applicable. The amount of any overpayment found
to have been made for such periods may be withheld from any required future
remittance of Net Operating Income.
(d)Maker shall at all times keep and maintain full and accurate books of account
and records adequate to reflect correctly all items required in order to
calculate Net Operating Income.
5.Prepayment
(a)Subject to Section 5(h) below, Maker shall have no right to prepay all or any
part of this Note before the date (the “Lockout Expiration Date”) that is
twenty-four (24) calendar months from and after the first day immediately
following the Stub Interest Period.
(b)At any time on or after the Lockout Expiration Date, Maker shall have the
right to prepay the full principal amount of this Note and all accrued but
unpaid interest hereon as of the date of prepayment, provided that (i) Maker
gives not less than thirty (30) days’ prior written notice to Holder of Maker’s
election to prepay this Note, (ii) Maker pays a prepayment premium to Holder
equal to either (A) one percent (1%) of the outstanding principal amount of this
Note, or (B) the Present Value of this Note (hereinafter defined), whichever is
greater, less the amount of principal being prepaid, calculated as of the
prepayment date, and (iii) Maker pays the full principal amount of the Other NC
Notes and all accrued but unpaid interest thereon as of the date of prepayment
together with any prepayment premium payable with respect thereto under the
Other NC Notes.
(c)Holder shall notify Maker of the amount and basis of determination of the
prepayment premium. Holder shall not be obligated to accept any prepayment of
the principal balance of this Note unless such prepayment is accompanied by the
applicable prepayment premium and all accrued interest and other sums due under
this Note. Maker may not prepay the Loan




--------------------------------------------------------------------------------




on a Friday or on any day preceding a public holiday, or the equivalent for
banks generally under the laws of the State in which the Property is located
(the “State”), or on any day that is not a Business Day (as hereinafter
defined).
(d)Except for making payments of Net Operating Income as required above, and
except for the application of insurance proceeds or condemnation awards to the
principal balance of this Note, as provided in the Security Instrument (as
hereinafter defined), in no event shall Maker be permitted to make any partial
prepayments of this Note.
(e)If Holder accelerates this Note for any reason, then in addition to Maker’s
obligation to pay the then outstanding principal balance of this Note and all
accrued but unpaid interest thereon, Maker shall pay an additional amount equal
to the prepayment premium that would be due to Holder if Maker were voluntarily
prepaying this Note at the time that such acceleration occurred, or if under the
terms hereof no voluntary prepayment would be permissible on the date of such
acceleration, Maker shall pay a prepayment premium calculated as set forth in
the Security Instrument together with any prepayment premium payable with
respect thereto under the Other NC Notes.
(f)For the purposes of the foregoing:
(i)The “Present Value of this Note” with respect to any prepayment of this Note,
as of any date, shall be determined by discounting all scheduled payments of
principal and interest remaining to maturity of this Note, attributed to the
amount being prepaid, at the Discount Rate. If prepayment occurs on a date other
than a regularly scheduled payment date, the actual number of days remaining
from the prepayment date to the next regularly scheduled payment date will be
used to discount within such period;
(ii)The “Discount Rate” is the rate which, when compounded monthly, is
equivalent to the Treasury Rate plus 25 basis points, when compounded
semi-annually;
(iii)The “Treasury Rate” is the semi‑annual yield on the Treasury Constant
Maturity Series with maturity equal to the remaining weighted average life of
this Note, for the week prior to the prepayment date, as reported in Federal
Reserve Statistical Release H.15 ‑ Selected Interest Rates, conclusively
determined by Holder on the prepayment date. The rate will be determined by
linear interpolation between the yields reported in Release H.15, if necessary.
In the event Release H.15 is no longer published, Holder shall select a
comparable publication to determine the Treasury Rate.
(g)Holder shall not be obligated actually to reinvest the amount prepaid in any
treasury obligations as a condition precedent to receiving any prepayment
premium.
(h)Notwithstanding the foregoing, (i) at any time during the Extension Term,
Maker shall have the right to prepay the full principal amount of this Note and
all accrued but unpaid interest thereon as of the date of prepayment, without
prepayment premium thereon, (ii) no prepayment premium shall be due in
connection with the application by Holder of any insurance proceeds or
condemnation awards to the principal balance of this Note, as provided in the
Security Instrument, and (iii) Maker shall have the right to prepay the full
principal amount of this Note and all accrued but unpaid interest thereon as of
the date of prepayment, without prepayment premium thereon at any time during
the four calendar month period immediately prior to the Original Maturity Date.
6.Payments
Whenever any payment to be made under this Note shall be stated to be due on a
Saturday, Sunday or public holiday or the equivalent for banks generally under
the laws of the State (any other day being a “Business Day”), such payment may
be made on the next succeeding Business Day.
7.Default Rate
(a)The entire balance of principal, interest, and other sums due upon the
maturity hereof, by acceleration or otherwise, shall bear interest from the date
due until paid at the greater of (i)  a per annum rate equal to five
percent (5%) over the prime rate (for corporate loans at large United States
money center commercial banks) published in The Wall Street Journal on the first
business day of each month, or (ii) a per annum rate equal to five percent (5%)
over the Original Interest Rate or the New Rate, as applicable (the “Default
Rate”); provided, however, that such rate shall not exceed the maximum permitted
by applicable state or federal law. In the event The Wall Street Journal is no
longer published or no longer publishes such prime rate, Holder shall select a
comparable reference.
(b)If any payment under this Note is not made when due, interest shall accrue on
the entire principal balance on the Loan at the Default Rate from the date such
payment was due until payment is actually made.
8.Late Charges
In addition to interest as set forth herein, Maker shall pay to Holder a late
charge equal to four percent (4%) of any amounts due under this Note (the “Late
Charge”) in the event any such amount is not paid when due; provided, however,
that




--------------------------------------------------------------------------------




any such Late Charge with respect to the payment due upon the Maturity Date
shall only equal four percent (4%) of the two most recent full monthly combined
payments of principal and interest theretofore paid by Maker and no notice from
Holder shall be required.
9.Application of Payments
All payments hereunder shall be applied first to the payment of late charges, if
any, then to the payment of prepayment premiums, if any, then to the repayment
of any sums advanced by Holder for the payment of any insurance premiums, taxes,
assessments, or other charges against the property securing this Note, if any,
and any other costs and expenses incurred by Holder in accordance with the Loan
Documents (together with interest thereon at the Default Rate from the date of
advance until repaid), then to the payment of accrued and unpaid interest, and
then to the reduction of principal. Notwithstanding the foregoing, for so long
as any Event of Default is continuing, Holder shall have the continuing
exclusive right to apply any payments received by Holder from or on behalf of
Maker as Holder may elect against the then due and owing obligations of Maker
under this Note in such order of priority or in such allocation as Holder may
deem advisable in its sole and absolute discretion.
10.Immediately Available Funds
Except as contemplated in the Cash Collateral Agreement, payments under this
Note shall be payable in immediately available funds without setoff,
counterclaim or deduction of any kind, and shall be made by electronic funds
transfer from a bank account established and maintained by Maker for such
purpose.
11.Security
This Note is secured by a first priority Deed of Trust, Security Agreement,
Fixture Filing, Financing Statement and Assignment of Leases and Rents (North
Carolina) of even date herewith granted by Maker for the benefit of the named
Holder hereof (the “Security Instrument”) encumbering certain real property and
improvements thereon and as more particularly described in such Security
Instrument (the “Property”).
12.Certain Definitions
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Security Instrument.
13.Event of Default
Each of the following events will constitute an event of default (an “Event of
Default”) under this Note, each other Loan Document, and each Portfolio Loan
Document, and the occurrence of any “Event of Default” (as defined in any other
Loan Document or any Portfolio Loan Documents) under any Loan Document or
Portfolio Loan Document shall constitute an Event of Default hereunder and under
each of the other Loan Documents and each of the Portfolio Loan Documents:
(a)Any failure to pay when due any sum under this Note, including, without
limitation, any and all amounts due on the Maturity Date; or
(b)Any failure of Maker or Guarantor to properly perform any obligation
contained in this Note (other than the obligation to make payments under this
Note) and the continuance of such failure for a period of thirty (30) days
following written notice thereof from Holder to Maker; provided, however, that
if such failure is curable but cannot be cured within such thirty (30) day
period, then, so long as Maker commences to cure such failure within such thirty
(30) day period and is continually and diligently attempting to cure to
completion, such failure shall not be an Event of Default unless such failure
remains uncured for one hundred twenty (120) days after such written notice to
Maker. For the avoidance of doubt, any “Event of Default” as defined under the
Security Instrument, any other Loan Document, or any other Portfolio Loan
Document is an Event of Default under this Note, and shall not be subject to the
cure period set forth in this Section 13(b) (but rather, the cure period under
any such other instrument or document shall govern with respect to any such
other “Event of Default”).
14.Acceleration
Upon the occurrence of any Event of Default, the entire balance of principal,
accrued interest, and other sums owing hereunder and under the Other Notes
shall, at the option of Holder, become at once due and payable without notice or
demand. Upon the occurrence of an Event of Default described in Section 13(c)
hereof, Holder shall have the option, in its sole discretion, to either
(a) exercise any remedies available to it under the Loan Documents and the
Portfolio Loan Documents, at law or in equity, or (b) require Maker to submit a
new proposed budget for Holder’s approval. If Holder agrees to accept such new
proposed budget, then such budget shall become the Budget for all purposes
hereunder.
15.Conditions Precedent
Maker hereby certifies and declares that all acts, conditions and things
required to be done and performed by Maker and to have happened precedent to the
creation and issuance of this Note, and to constitute this Note as the legal,
valid and binding obligation of Maker, enforceable in accordance with the terms
hereof, have been done and performed and happened in due and strict compliance
with all applicable laws.




--------------------------------------------------------------------------------




16.Certain Waivers and Consents
Maker and all parties now or hereafter liable for the payment hereof, primarily
or secondarily, directly or indirectly, and whether as endorser, guarantor,
surety, or otherwise, hereby severally (a) waive presentment, demand, protest,
notice of protest and/or dishonor, and all other demands or notices of any sort
whatever with respect to this Note, (b) consent to impairment or release of
collateral, extensions of time for payment, and acceptance of partial payments
before, at, or after maturity, (c) waive any right to require Holder to proceed
against any security for this Note before proceeding hereunder, (d) waive
diligence in the collection of this Note or in filing suit on this Note, and
(e) agree to pay all costs and expenses, including reasonable attorneys’ fees,
which may be incurred in the collection of this Note or any part thereof or in
preserving, securing possession of, and realizing upon any security for this
Note.
17.Usury Savings Clause
The provisions of this Note and of all agreements between Maker and Holder are,
whether now existing or hereinafter made, hereby expressly limited so that in no
contingency or event whatever, whether by reason of acceleration of the maturity
hereof, prepayment, demand for payment or otherwise, shall the amount paid, or
agreed to be paid, to Holder for the use, forbearance, or detention of the
principal hereof or interest hereon, which remains unpaid from time to time,
exceed the maximum amount permissible under applicable law, it particularly
being the intention of the parties hereto to conform strictly to the laws of the
State and Federal law, whichever is applicable. If from any circumstance
whatever, the performance or fulfillment of any provision hereof or of any other
agreement between Maker and Holder shall, at the time performance or fulfillment
of such provision is due, involve or purport to require any payment in excess of
the limits prescribed by law, then the obligation to be performed or fulfilled
is hereby reduced to the limit of such validity, and if from any circumstance
whatever Holder should ever receive as interest an amount which would exceed the
highest lawful rate, the amount which would be excessive interest shall be
applied to the reduction of the principal balance owing hereunder (or, at
Holder’s option, be paid over to Maker) and shall not be counted as interest. To
the extent permitted by applicable law, determination of the legal maximum
amount of interest shall at all times be made by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of this Note, all interest at any time contracted for, charged, or received
from Maker in connection with this Note and all other agreements between Maker
and Holder, so that the actual rate of interest on account of the indebtedness
represented by this Note is uniform throughout the term hereof.
18.Non‑Recourse; Exceptions to Non‑Recourse
Nothing contained in this Note or any of the other Loan Documents shall be
deemed to impair or limit Holder’s rights: in foreclosure proceedings or in any
ancillary proceedings brought to facilitate Holder’s foreclosure on the Property
or any portion thereof or to exercise any specific rights or remedies afforded
Holder under any other provisions of the Loan Documents or the Portfolio Loan
Documents, or by law or in equity, subject to the non‑recourse provisions set
forth below; to recover under any guarantee given in connection with the Loan;
or to pursue any personal liability of Maker or any Guarantor under the
Environmental Indemnity Agreement or Section 5.10 of the Security Instrument.
Except as expressly set forth in this Section 18, the recourse of Holder with
respect to the Secured Obligations shall be solely to the Property, Chattels and
Intangible Personalty (as defined in the Security Instrument) and any other
collateral given as security for the Loan:
(a)Notwithstanding anything to the contrary contained in this Note or in any
Loan Document, nothing shall be deemed in any way to impair, limit or prejudice
the rights of Holder to collect or recover from Maker and Guarantor: (i) damages
or costs (including without limitation reasonable attorneys’ fees) incurred by
Holder as a result of actual physical waste by Maker; (ii) any condemnation or
insurance proceeds attributable to the Property which were not paid to Holder or
used to restore the Property in accordance with the terms of the Security
Instrument; (iii) any rents, profits, advances, rebates, prepaid rents, lease
termination payments or other similar sums attributable to the Property
collected by or for Maker (A) following an Event of Default (as defined in the
Security Instrument) and not properly applied to the reasonable fixed and
operating expenses of the Property, including payments of this Note, the Other
NC Notes, and other sums due under the Loan Documents, or (B) to the extent not
deposited in the Deposit Account as and when required pursuant to the Loan
Documents; (iv) any security deposits collected by or for Maker and not applied
in accordance with applicable leases; (v) the amount of any accrued taxes,
assessments, and/or utility charges affecting the Property (whether or not the
same have been billed to Maker) that are either unpaid by Maker or advanced by
Holder under the Security Instrument, except to the extent that (x) the combined
gross revenues of the Property taken together with the gross revenues of the
Other Properties were not sufficient to pay such taxes and expenses, and (y) of
any of the foregoing accruing after the Termination Date (hereinafter defined);
(vi) any sums expended by Holder in fulfilling the obligations of Maker, as
lessor, under any leases affecting the Property, except to the extent that the
combined gross revenues of the Property taken together with the gross revenues
of the Other Properties were not sufficient to pay such expenses, and except to
the extent of any of the foregoing accruing after the Termination Date;
(vii) the amount of any loss suffered by Holder (that would otherwise be covered
by insurance) as a result of Maker’s failure to maintain the insurance required
under the terms of any Loan Document, except to the extent that the combined
gross revenues of the Property taken together with the gross revenues of the
Other Properties were not sufficient to pay such expenses, and except to the
extent of any of the foregoing accruing after the Termination Date; (viii) the
amount of losses suffered by Holder by reason of any execution, modification,
assignment by the




--------------------------------------------------------------------------------




applicable tenant or other party thereto (if Maker has the right to consent to
such assignment under the applicable lease), or any supplement, amendment and
restatement or termination of any lease to any tenant that leases, together with
its affiliates, an aggregate of 10,000 or more rentable square feet at the
Property (in each case, each such tenant is referred to herein as a "Major
Tenant") without the prior written consent of Holder, which consent will not be
unreasonably withheld, conditioned or delayed; and (ix) damages or costs
(including without limitation reasonable attorneys’ fees) incurred by Holder as
a result of any breach or violation of Section 5.5 (but only if such breach or
violation of said Section 5.5 arises by reason of a lien, security interest or
encumbrance against Intangible Property) or Section 5.7 of the Security
Instrument.
(b)The agreement set forth in the introductory paragraph of this Section 18 to
limit the personal liability of Maker shall become null and void and be of no
further force and effect, and Maker and each Guarantor shall be personally
liable for the obligations evidenced by this Note, in the event (i) of any
breach or violation of Section 5.4 of the Security Instrument (except to the
extent a sale or encumbrance results from the nonpayment of real estate taxes
when the combined gross revenues generated by the Property taken together with
the gross revenues of the Other Properties were not sufficient to pay such
taxes); (ii) of any fraud or intentional misrepresentation by Maker in
connection with the Property, the Loan Documents or the application made by
Maker for the Loan; (iii) that Maker forfeits the Property or Chattels or any
portion of the Property or Chattels due to criminal activity; (iv) of any
attempt by Maker or GC Member, any Guarantor, or any other person directly or
indirectly responsible for the management of Maker or GC Member, or liable for
repayment of Maker’s obligations under the Loan (whether as maker, endorser,
guarantor, surety, general partner or otherwise) to materially delay any
foreclosure against the Property, Chattels and/or Intangible Personalty or any
other exercise by Holder of its remedies under the Loan Documents, which
attempts shall include, without limitation, (A) any claim that any Loan Document
is invalid or unenforceable to an extent that would preclude any such
foreclosure or other exercise of remedies, (B) Maker or its sole member (“GC
Member”) filing a petition in bankruptcy, either Maker or GC Member failing to
oppose in good faith the entry of an order for relief pursuant to any
involuntary bankruptcy petition filed against it (other than a petition filed by
Holder) or Maker or GC Member seeking any reorganization, liquidation,
dissolution or similar relief under the bankruptcy laws of the United States or
under any other similar federal, state or other statute relating to relief from
indebtedness, or consenting to or colluding in the filing of any involuntary
bankruptcy petition against Maker or GC Member, or (C) the appointment (other
than by Holder) of a receiver, trustee or liquidator with respect to Maker or GC
Member or the Property or any part thereof; or (v) of any termination by Maker,
or acceptance by Maker of a surrender by the applicable tenant, of any lease to
any Major Tenant without the prior written consent of Holder, which consent will
not be unreasonably withheld, conditioned or delayed.
For the purposes of the foregoing, the "Termination Date" shall mean the earlier
of (i) the date that Maker and the Other Borrowers tender to Holder or Holder's
designee deeds-in-lieu of foreclosure for the Property and the Other Property,
subject to no title exceptions other than real estate taxes and assessments, the
Permitted Exceptions (as defined in the Security Instrument and the Other First
Security Instruments) and such additional exceptions approved by Holder pursuant
to the Loan Documents and the Portfolio Loan Documents or which are otherwise
acceptable to Holder in its reasonable discretion, together with such ancillary
conveyances, releases of Holder parties and other documentation that are
customarily delivered in connection with a deed-in-lieu transaction, all in form
reasonably satisfactory to Holder, and (ii) [intentionally deleted] (iii) the
date Holder, its affiliate, or any other party takes title to the Property and
the Other Property in connection with or pursuant to foreclosures (whether by
power of sale or non-judicial foreclosure, or by judicial foreclosure) of the
Security Instrument or the Other First Security Instruments. If Maker elects to
deliver such deeds-in-lieu of foreclosure, Holder shall retain the right to
determine whether to accept each such deed-in-lieu of foreclosure or to proceed
with non-judicial or judicial foreclosure proceedings with respect to one or
more of the Property, the Other Property and, upon Holder making such election,
Maker shall execute and deliver to Holder an appropriate deed-in-lieu or
deeds-in-lieu, as Holder shall have elected; provided however, that if Holder
chooses to proceed with judicial or non-judicial (including, without limitation,
by power of sale) foreclosure proceedings, the Termination Date shall
nonetheless be the earlier of the date specified in (i) and (iii) above,
provided further that if Maker thereafter fails to cooperate with Holder's
reasonable requests and requirements in respect of Holder's exercise of any and
all remedies available at law or in equity to Holder (including without
limitation judicial, power of sale, or non-judicial foreclosure), then the
Termination Date shall be the date specified in (iii). With respect to clause
(i) above, if the Maker tenders deeds-in-lieu, ancillary conveyances, releases
of Holder parties and other documentation pursuant to clause (i), Holder shall
respond to Maker in writing within fifteen (15) Business Days after its receipt
of the same indicating whether Holder either (A) agrees that such submission and
documents satisfy the terms and conditions of such clause (i), or (B) does not
agree that such submission and documents satisfy the terms and conditions of
such clause (i) (in which event, Holder shall also indicate such changes to such
submission and documents required to make the same satisfy the terms and
conditions of such clause (i)). Holder's failure to respond within such period
shall be deemed its agreement that such submission and documents satisfy the
terms and conditions of such clause (i), and Maker's submission of such
documents shall in any event include a statement to Holder in a cover letter
submitted to Holder in bold enlarged type, that Holder's approval will be deemed
given if it fails to respond within fifteen (15) Business Days after its receipt
of such documents.




--------------------------------------------------------------------------------




19.Severability
If any provision hereof or of any other document securing or related to the
indebtedness evidenced hereby is, for any reason and to any extent, invalid or
unenforceable, then neither the remainder of the document in which such
provision is contained, nor the application of the provision to other persons,
entities, or circumstances, nor any other document referred to herein, shall be
affected thereby, but instead shall be enforceable to the maximum extent
permitted by law.
20.Transfer of Note
Holder may transfer or participate out this Note or any portion thereof at any
time in its sole discretion. Each provision of this Note shall be and remain in
full force and effect notwithstanding any negotiation or transfer hereof and any
interest herein to any other Holder or participant.
21.Governing Law
THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, MAKER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
22.Time of Essence
Time is of the essence with respect to all of Maker’s obligations under this
Note.
23.Remedies Cumulative
The remedies provided to Holder in this Note, the Security Instrument and the
Other Loan Documents are cumulative and concurrent and may be exercised singly,
successively or together against Maker, the Property, and other security, or any
guarantor of this Note, at the sole and absolute discretion of the Holder.
24.No Waiver
Holder shall not by any act or omission be deemed to waive any of its rights or
remedies hereunder unless such waiver is in writing and signed by the Holder and
then only to the extent specifically set forth therein. A waiver of one event
shall not be construed as continuing or as a bar to or waiver of any right or
remedy granted to Holder hereunder in connection with a subsequent event.
25.Joint and Several Obligation
If Maker is more than one person or entity, then (a) all persons or entities
comprising Maker are jointly and severally liable for all of the Maker’s
obligations hereunder; (b) all representations, warranties, and covenants made
by Maker shall be deemed representations, warranties, and covenants of each of
the persons or entities comprising Maker; (c) any breach, Default or Event of
Default by any of the persons or entities comprising Maker hereunder shall be
deemed to be a breach, Default, or Event of Default of Maker; and (d) any
reference herein contained to the knowledge or awareness of Maker shall mean the
knowledge or awareness of any of the persons or entities comprising Maker.
26.WAIVER OF JURY TRIAL
MAKER HEREBY AGREES TO WAIVE TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF: (A) THE LOAN OR THE PROPERTY, (B) THIS NOTE, THE SECURITY INSTRUMENT, OR ANY
OTHER LOAN DOCUMENT OR INSTRUMENT BETWEEN MAKER AND HOLDER RELATING TO THIS
NOTE, THE PROPERTY OR THE LOAN, OR (C) ANY DEALINGS BETWEEN MAKER AND HOLDER
RELATING TO THE SUBJECT MATTER OF THIS NOTE OR THE LOAN. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE CONTRACT CLAIMS, TORT CLAIMS,
ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. MAKER HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO
SO, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS HAVING
HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR




--------------------------------------------------------------------------------




MODIFICATIONS TO THIS NOTE OR ANY OTHER LOAN DOCUMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE
COURT WITHOUT A JURY TRIAL.
27.WAIVER OF PREPAYMENT RIGHT WITHOUT PREMIUM
EXCEPT AS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS, MAKER HEREBY EXPRESSLY
WAIVES ANY RIGHT IT MAY HAVE UNDER APPLICABLE LAW TO PREPAY THIS NOTE, IN WHOLE
OR IN PART, WITHOUT CHARGE, FEE OR PENALTY, UPON ACCELERATION OF THE MATURITY
DATE OF THIS NOTE, AND AGREES THAT, IF FOR ANY REASON A PREPAYMENT OF ALL OR ANY
PART OF THIS NOTE IS MADE, WHETHER VOLUNTARILY OR FOLLOWING ANY ACCELERATION OF
THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF THE OCCURRENCE OF ANY
EVENT OF DEFAULT ARISING FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF ANY PROHIBITED OR RESTRICTED TRANSFER, FURTHER ENCUMBRANCE OR
DISPOSITION OF THE PROPERTY OR ANY PART THEREOF SECURING THIS NOTE, OR ANY
PROHIBITED DIRECT OR INDIRECT INTEREST IN MAKER, THEN MAKER SHALL BE OBLIGATED
TO PAY, CONCURRENTLY WITH SUCH PREPAYMENT, THE PREPAYMENT PREMIUM, IF ANY,
PROVIDED FOR IN THIS NOTE (OR, IN THE EVENT OF PREPAYMENT FOLLOWING ACCELERATION
OF THE MATURITY DATE HEREOF WHEN THIS NOTE IS CLOSED TO PREPAYMENT, AS PROVIDED
IN THE SECURITY INSTRUMENT) AND ANY AND ALL OTHER CHARGES AND FEES DUE UNDER THE
LOAN DOCUMENTS. MAKER HEREBY DECLARES THAT HOLDER’S AGREEMENT TO MAKE THE LOAN
EVIDENCED BY THIS NOTE AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS
NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY MAKER, FOR
THIS WAIVER AND AGREEMENT.
28.Attorney’s Fees and Charges
If Holder refers this Note or any of the other Loan Documents to any attorney
for collection or seeks legal advice following the occurrence of an Event of
Default that has not been waived by Holder expressly in writing, or if Holder is
the prevailing party in any action instituted on this Note or any other Loan
Document, or if any other judicial or non-judicial proceeding is instituted by
Holder or any other person or entity (provided that with respect to any judicial
or non-judicial proceeding instituted by any other person or entity, either (A)
such person or entity shall consist of Maker or any Affiliate thereof, or (B)
such proceeding shall include Maker or any Affiliate thereof as a party thereto,
and the facts alleged, on the basis of which any cause of action or claim shall
be asserted in such proceeding, involve the action(s) or omission(s) on the part
of Maker or any Affiliate thereof under this Note or any other Loan Document),
and an attorney is employed by Holder to appear in any such action or
proceeding, or in any action that materially affects Holder’s interest in this
Note or any Property, or to seek appointment of a receiver, to reclaim, seek
relief from a judicial or statutory stay, sequester, protect, preserve or
enforce Holder’s interest in the Security Instrument or any other security for
this Note (including, but not limited to, proceedings under federal bankruptcy
law, in eminent domain, under the probate code, on appeal (provided that for
Holder to recover appeal costs from Maker hereunder, Holder shall have to be
judicially determined to be a prevailing party in such appeal), in arbitration,
or in connection with any municipal, state or federal tax lien), then Maker and
every endorser hereof and every person who assumes the obligations evidenced by
this Note or any of the other Loan Documents jointly and severally promise(s) to
pay third party attorneys’ fees for services performed by Holder’s attorneys,
and all costs and expenses (including, without limitation, expert witness
reasonable fees, costs of exhibit preparation, document reproduction, postage,
telecommunication expenses and courier charges), incurred incident to such
employment (provided, however, that in any action commenced by Holder against
Maker, such obligation to pay third party attorneys’ fees shall only apply if
Holder is the prevailing party in such action). If such fees are not paid within
five (5) Business Days after demand therefor by Holder, all such costs and
expenses shall bear interest at the Default Rate and the repayment thereof shall
also be secured by every instrument securing the indebtedness evidenced hereby.
29.Successors and Assigns
The covenants, terms and conditions contained in this Note apply to and bind the
heirs, successors, executors, administrators and assigns of Maker.
30.Notices
Notices and other communications to be delivered pursuant to the provisions of
this Note shall be delivered in accordance with the provisions for delivery of
notices set forth in the Security Instrument. Notices and other written
communications hereunder shall be sent, in the case of Maker, to the address(es)
for delivery of notice to Trustor under the Security Instrument, and, in the
case of Holder, to the address(es) for delivery of notice to Beneficiary under
the Security Instrument.




--------------------------------------------------------------------------------




31.Notice of No Oral Agreements
IN ACCORDANCE WITH APPLICABLE LAW, THIS NOTE, THE SECURITY INSTRUMENT AND ALL OF
THE OTHER LOAN DOCUMENTS EVIDENCING, SECURING OR PERTAINING TO ALL OR ANY
PORTION OF THE INDEBTEDNESS AND THE OBLIGATIONS REPRESENT THE FINAL AGREEMENT
BETWEEN MAKER AND HOLDER AS TO THE SUBJECT MATTER THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






[SIGNATURE PAGE TO VALIC PROMISSORY NOTE (NORTH CAROLINA)]
IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.
 
MAKER:


GRIFFIN (CONCORD) ESSENTIAL ASSET REIT II, LLC,
a Delaware limited liability company
 
 
 
 
 
By:
Griffin (Concord) Member Essential Asset REIT II, LLC,
a Delaware limited liability company, its Sole Member
 
 
 
 
By:
Griffin Capital Essential Asset Operating Partnership II, L.P.,
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
By:
Griffin Capital Essential Asset REIT II, Inc.,
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Name:
Joseph E. Miller
 
 
 
Title:
Chief Financial Officer











